DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art teaches various aspects of the claimed invention, including the relative advantages of Fresnel zone plates and polycapillary optics for focusing an interrogating x-ray beam onto a sample for optimizing various x-ray analyses, as well as the combination of using both polycapillary and Fresnel optics in the beam path simultaneously (see foreign patents cited in the IDS filed 11/30/2020, and also see Snigirev, et al., attached) as well as providing interchangeable optics of the same type that are optimized to a particular spot size and/or wavelength of the incident x-ray beam (Yun, US 2019/0011379 A1).
However, the prior art neither teaches nor reasonably suggests an x-ray analyzer for irradiating a sample containing various components with x-rays to detect x-rays emitted from the sample, where the analyzer includes a first multicapillary optic, a second multicapillary optic, a Fresnel zone plate, and a moving section, where the moving section is configured to move the second multicapillary optic and the Fresnel zone plate such that one of the second multicapillary optic and the Fresnel zone plate are selectively inserted on an x-ray optical path from the first multicapillary optic to the sample, as required by the combination as claimed in claim 1.
Claims 2-8 are allowed by virtue of their dependence upon claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884